Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
In the title of the application, “Depoditing” should be amended to read “Depositing”
Appropriate correction is required.
Claim Interpretation
In claims 1 and 7, the limitation “continuous deposition type” is interpreted to mean a deposition process with 1 deposition step, as opposed to a deposition process followed by a subsequent post-treatment process.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 7-8 of claim 1 and line 9-10 of claim 7, the limitation “lower than a CMOS-compatible process temperature” is indefinite because it is unclear what range of temperatures would satisfy the claim limitation. Additionally, it is unclear whether the limitation intends to require a temperature below a CMOS compatible range (i.e. so low that CMOS is not compatible) or merely a temperature less than a maximum CMOS-compatible temperature.
In line 9 of claim 1 and line 11 of claim 7, the limitation “adjustable deposition thickness” is indefinite because it is unclear what is meant by “adjustable.” For example, a thickness can be  “adjustable” if it can be etched in a subsequent step, the thickness may be “adjustable” because the process conditions can be adjusted to produce a different thickness, or the thickness may need to be non-uniform (i.e. variable thickness) to be considered adjustable.
In claims 2 and 8, the limitation “a power voltage applied to a sputter target” is unclear as to what target the voltage is applied to. For example, the target may be a target used for depositing AlN, another target used to deposit a different material (e.g. insulating layer), or a hypothetical target used in a different process.
Claims 3-6 and 9-12 are indefinite by virtue of depending on an indefinite claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1, 4-5, 7, and 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over McCarron (US 20170111028 A1) in view of Haymore (US 20170294294 A1).
Regarding claim 1, McCarron teaches a substrate 74 with a support layer 78 of silicon dioxide (insulating) formed by deposition and sputtering a piezoelectric layer 84 such as AlN (para 0133, 0150; Fig. 8), wherein the AlN film is deposited in a linear sputtering apparatus 154 (continuous deposition type) (para 0153; Fig. 10). McCarron also teaches that the deposition of AlN should be performed at a low temperature below about 300 °C (para 0006, 0007) as well as biasing the substrate table, and thus the substrate, to a potential other than ground to enhance control of material deposition (para 0017). McCarron also teaches that the thickness of the bulk piezoelectric layer may be from 4000 to 26000 angstroms (adjustable) (para 0037, claim 6).
McCarron fails to explicitly teach applying a positive bias voltage to the base substrate. However, McCarron teaches that the bias is to a potential other than ground (para 0017), which can only be either negative or positive. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to pursue either a positive or negative bias voltage to control the deposition with a reasonable expectation of success and predictable results. See MPEP 2143(I)(E).
Alternatively, Haymore (US 20170294294 A1), in the analogous art of sputtering AlN, teaches a bias of -20 to 50 V applied to the substrate (para 0011, 0018, 0039, Table 2). Because Haymore teaches that such bias voltages were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a bias voltage of -20 to 50 V in the McCarron process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Though the combination of McCarron and Haymore fails to explicitly teach a positive bias voltage, one would have expected the use of any value within the Haymore range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within -20 to 50 V, including positive bias values, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 4, the combination of McCarron and Haymore teaches that the temperature of the deposition process should be below about 300 °C (300°C to 350°C) (McCarron para 0006, 0007).
Regarding claim 5, the combination of McCarron and Haymore teaches that the thickness of the AlN film may be 4000 to 26000 angstroms, or 0.4 to 2.6 micrometers (McCarron para 0037, claim 6).
Though the combination of McCarron and Haymore fails to explicitly teach a thickness of at least 1 micrometer or more, one would have expected the use of any value within the McCarron range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.4 to 2.6 micrometers, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 7, McCarron teaches a substrate 74 with a support layer 78 of silicon dioxide (insulating) formed by deposition, forming a crystalline seed layer 82 on the support (insulating) layer by sputtering, and sputtering a piezoelectric layer 84 such as AlN on the seed layer (para 0133, 0150; Fig. 8), wherein the AlN film is deposited in a linear sputtering apparatus 154 (continuous deposition type) (para 0153; Fig. 10). McCarron also teaches that the deposition of AlN should be performed at a low temperature below about 300 °C (para 0006, 0007) as well as biasing the substrate table, and thus the substrate, to a potential other than ground to enhance control of material deposition (para 0017). McCarron also teaches that the thickness of the bulk piezoelectric layer may be from 4000 to 26000 angstroms (adjustable) (para 0037, claim 6).
McCarron fails to explicitly teach applying a positive bias voltage to the base substrate. However, McCarron teaches that the bias is to a potential other than ground (para 0017), which can only be either negative or positive. It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to pursue either a positive or negative bias voltage to control the deposition with a reasonable expectation of success and predictable results. See MPEP 2143(I)(E).
Alternatively, Haymore (US 20170294294 A1), in the analogous art of sputtering AlN, teaches a bias of -20 to 50 V applied to the substrate (para 0011, 0018, 0039, Table 2). Because Haymore teaches that such bias voltages were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a bias voltage of -20 to 50 V in the McCarron process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). Though the combination of McCarron and Haymore fails to explicitly teach a positive bias voltage, one would have expected the use of any value within the Haymore range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within -20 to 50 V, including positive bias values, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 10, the combination of McCarron and Haymore teaches that the temperature of the deposition process should be below about 300 °C (300°C to 350°C) (McCarron para 0006, 0007).
Regarding claim 11, the combination of McCarron and Haymore teaches that the thickness of the AlN film may be 4000 to 26000 angstroms, or 0.4 to 2.6 micrometers (McCarron para 0037, claim 6).
Though the combination of McCarron and Haymore fails to explicitly teach a thickness of at least 1 micrometer or more, one would have expected the use of any value within the McCarron range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within 0.4 to 2.6 micrometers, including values within the claimed range, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.

Claim(s) 2-3 and 8-9 are rejected under 35 U.S.C. 103 as being unpatentable over McCarron (US 20170111028 A1) in view of Haymore (US 20170294294 A1), as applied to claims 1 and 7 above, and further in view of Wang (US 4640756 A).
Regarding claim 2, the combination of McCarron and Haymore fails to explicitly teach the applied bias positive voltage is a voltage within a range of 5% to 15% of a power voltage applied to a sputter target. However, Wang (US 4640756 A), in the analogous art of sputtering AlN, teaches a target voltage of about 300 V (col 4 line 49-68, col 5 line 18-28).
Because Wang teaches that such target voltages were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a target voltage of about 300 V in the McCarron process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
When the bias voltage of McCarron in view of Haymore and Wang is 15 V, the bias voltage is 5% of the power voltage, and when the bias voltage is 45 V, the bias voltage is 15% of the power voltage. Though the combination of McCarron, Haymore, and Wang fails to explicitly teach a positive bias voltage of 5% to 15% of the target voltage, one would have expected the use of any value within the Haymore range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within -20 to 50 V as a substrate bias, including values resulting in a voltage of 5% to 15% of the target voltage, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 3, the combination of McCarron, Haymore, and Wang fails to explicitly teach the applied bias positive voltage is a voltage of 10% of a power voltage applied to a sputter target. However, when the bias voltage of McCarron in view of Haymore and Wang is 30 V, the bias voltage is 10% of the 300 V power voltage. Though the combination of McCarron, Haymore, and Wang fails to explicitly teach a positive bias voltage of 10% of the target voltage, one would have expected the use of any value within the Haymore range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within -20 to 50 V as a substrate bias, including values resulting in a voltage of 10% of the target voltage, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 8, the combination of McCarron and Haymore fails to explicitly teach the applied bias positive voltage is a voltage within a range of 5% to 15% of a power voltage applied to a sputter target. However, Wang (US 4640756 A), in the analogous art of sputtering AlN, teaches a target voltage of about 300 V (col 4 line 49-68, col 5 line 18-28).
Because Wang teaches that such target voltages were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use a target voltage of about 300 V in the McCarron process with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)).
When the bias voltage of McCarron in view of Haymore and Wang is 15 V, the bias voltage is 5% of the power voltage, and when the bias voltage is 45 V, the bias voltage is 15% of the power voltage. Though the combination of McCarron, Haymore, and Wang fails to explicitly teach a positive bias voltage of 5% to 15% of the target voltage, one would have expected the use of any value within the Haymore range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within -20 to 50 V as a substrate bias, including values resulting in a voltage of 5% to 15% of the target voltage, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.
Regarding claim 9, the combination of McCarron, Haymore, and Wang fails to explicitly teach the applied bias positive voltage is a voltage of 10% of a power voltage applied to a sputter target. However, when the bias voltage of McCarron in view of Haymore and Wang is 30 V, the bias voltage is 10% of the 300 V power voltage. Though the combination of McCarron, Haymore, and Wang fails to explicitly teach a positive bias voltage of 10% of the target voltage, one would have expected the use of any value within the Haymore range to have yielded similar results. Absent any showing of criticality, it would be obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have used any values within -20 to 50 V as a substrate bias, including values resulting in a voltage of 10% of the target voltage, with a reasonable expectation of success and with predictable results. Please see MPEP 2144.05 (I) for further details.

Claim(s) 6 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over McCarron (US 20170111028 A1) in view of Haymore (US 20170294294 A1), as applied to claims 1 and 7 above, and further in view of Singh (US 20180312399 A1).
Regarding claim 6, the combination of McCarron and Haymore fails to explicitly teach the AlN thin film is used for a piezoelectric micromachined ultrasonic transducer (PMUT) sensor. However, McCarron teaches that the AlN layer may be as a piezoelectric sensor (para 0002, 0004). Additionally, Singh (US 20180312399 A1), in the analogous art of piezoelectric sensors, teaches that MEMS devices, which include AlN, may be a PMUT and additionally include a resonator such as a bulk acoustic wave resonator (para 0050). McCarron is concerned with forming bulk acoustic wave resonators (para 0014-0015, 0034). 
Because Singh teaches that such MEMS devices were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the bulk acoustic wave resonator of McCarron in a PMUT sensor with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 
Regarding claim 12, the combination of McCarron and Haymore fails to explicitly teach the AlN thin film is used for a piezoelectric micromachined ultrasonic transducer (PMUT) sensor. However, McCarron teaches that the AlN layer may be as a piezoelectric sensor (para 0002, 0004). Additionally, Singh (US 20180312399 A1), in the analogous art of piezoelectric sensors, teaches that MEMS devices, which include AlN, may be a PMUT and additionally include a resonator such as a bulk acoustic wave resonator (para 0050). McCarron is concerned with forming bulk acoustic wave resonators (para 0014-0015, 0034). 
Because Singh teaches that such MEMS devices were operable, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to use the bulk acoustic wave resonator of McCarron in a PMUT sensor with a reasonable expectation of success. The rationale to support a conclusion that the claim would have been obvious is that all the claimed elements were known in the prior art and one skilled in the art could have combined the elements as claimed by known methods with no change in their respective functions, and the combination yielded nothing more than predictable results to one of ordinary skill in the art (MPEP 2143(A)). 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Daigo (US 20170145588 A1) teaches depositing AlN with a target voltage of -90 V and a substrate bias of +20 V, which meets the claim 1 limitation of a positive bias and is close to the voltage range of claim 2. Burns (US 5856690 A) teaches a 60 V bias to a bias ring surrounding a substrate, which can be broadly interpreted to meet the limitation of a positive bias voltage applied to the substrate.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK S OTT whose telephone number is (571)272-2415. The examiner can normally be reached M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James Lin can be reached on (571) 272-8902. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICK S OTT/Examiner, Art Unit 1794                                                                                                                                                                                                        
/JENNIFER WECKER/Primary Examiner, Art Unit 1797